 Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 1 of 55 PageID 1




                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

DECURTIS LLC,                                        )
                                                     )
a Delaware limited liability corporation,
                                                     )
                                                     )
              Plaintiff,                             )
                                                     ) No. ______________
                                                     )
v.                                                   ) JURY TRIAL DEMANDED
                                                     )
                                                     )
CARNIVAL CORPORATION,                                )
                                                     )
a Panamanian corporation,
                                                     )
                                                     )
             Defendant.                              )



                       COMPLAINT FOR DAMAGES AND
              INJUNCTIVE RELIEF AND REQUEST FOR JURY TRIAL

       DeCurtis LLC files this complaint for damages and injunctive relief against Carnival

Corporation and states as follows:

       1.      This is an action for declaratory judgments of unenforceability and non-

infringement under the patent laws of the United States, for violation of Section 2 of the

Sherman Act, tortious interference with contract, and unfair competition.

       2.      DeCurtis LLC seeks declaratory judgments of unenforceability and non-

infringement because Carnival Corporation (“Carnival”) has raised a real and immediate dispute

concerning Carnival U.S. Patent Nos. 10,037,642 (“the ’642 Patent”); 10,045,184 (“the ’184

Patent”); 10,049,516 (“the ’516 Patent”); 10,157,514 (“the ’514 Patent”); 10,171,978 (“the ’978

Patent”); 10,304,271 (“the ’271 Patent”); and 10,499,228 (“the ’228 Patent”). Specifically,

DeCurtis LLC seeks a declaration of unenforceability as to all seven of these Carnival Patents,
 Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 2 of 55 PageID 2




which Carnival has used to threaten DeCurtis LLC and its customers. DeCurtis LLC further

seeks a declaration of non-infringement as to whether the DeCurtis Experience Platform and

associated technology that DeCurtis LLC has implemented for its customers Virgin Cruise

Intermediate Limited, Inc. (“Virgin”) and Norwegian Cruise Line (“NCL”) (the “DXP System”)

infringes or causes infringement of one or more claims of the ’184 Patent, the ’514 Patent, the

’271 Patent, the ’642 Patent, and the ’228 Patent.

       3.      Additionally, Carnival has monopolized and restrained trade in the market for

guest engagement systems that provide seamless engagement with cruise ship facilities through

the use of wireless sensing technologies. Carnival is also attempting to monopolize the market

for cruise travel with such systems. As detailed below, Carnival effected this unlawful

monopolization by, among other things: (a) fraudulently obtaining patents from the U.S. Patent

and Trademark Office (“USPTO”); (b) threatening objectively baseless litigation based on

patents known to be unenforceable with the intent to adversely affect DeCurtis LLC’s business;

and (c) threatening and interfering with DeCurtis LLC’s customers and potential customers. This

conduct threatens to cause significant and irreparable damage to DeCurtis LLC.

                                           The Parties

       4.      Plaintiff DeCurtis LLC is a Delaware limited liability corporation headquartered

in Orlando, Florida. DeCurtis LLC designs, develops, engineers, manufactures, markets, and

sells systems and methods for providing guests a seamless engagement with cruise ship facilities

through the use of wireless sensing technologies.

       5.      Defendant Carnival Corporation (“Carnival”) is a Panamanian corporation with

its principal place of business in Miami, Florida. Among other businesses, Carnival operates




                                                 2
 Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 3 of 55 PageID 3




cruise lines for use by the public. Carnival is listed as the assignee of the ’642, ’184, ’516, ’514,

’978, ’271, and ’228 patents

        6.          Carnival has indicated its intent to sell to other cruise lines systems and methods

for providing guests a seamless engagement with cruise ship facilities through the use of wireless

sensing technologies. In other words, Carnival intends to compete with DeCurtis LLC.

                                         Jurisdiction And Venue

        7.          This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338(a),

2201(a), and 1337(a). This action arises under the antitrust laws of the United States, specifically

Sections 4 and 16 of the Clayton Act (15 U.S.C. §§ 15, 26) for violations of Section 2 of the

Sherman Act (15 U.S.C. § 2). This action also arises under the Declaratory Judgment Act,

28 U.S.C. § 2201, and under the patent laws of the United States, 35 U.S.C. §§ 100, et seq. This

Court has jurisdiction over DeCurtis LLC’s state-law claims against Carnival under 28 U.S.C. §

1367(a).

        8.          Venue is proper under 15 U.S.C. §§ 15 and 22, and 28 U.S.C. § 1391(b)(1) and

(2), (c)(2), and (d), and 1400(b). The injury to DeCurtis LLC arising from Carnival’s unlawful

monopolization substantially occurred in this district. Moreover, Carnival accuses DeCurtis of

committing acts of infringement in this district. Further, Carnival maintains a sales manager and

other personnel and facilities in this district. Carnival cruise ships also depart from ports in this

district, including Port Canaveral, Jacksonville, and Tampa.

        9.          This Court has personal jurisdiction over Carnival pursuant to 15 U.S.C. § 22

because Carnival transacts business and maintains substantial contacts in this district. Further,

Carnival’s conduct had the intended effect of causing injury to DeCurtis LLC, which is located

in this district.



                                                     3
 Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 4 of 55 PageID 4




       10.       This Court also has personal jurisdiction over Carnival pursuant to 15 U.S.C. § 22

because Carnival is a foreign company that transacts business in this district and throughout the

United States.

                                        General Allegations

       11.       Competitors in the cruise industry are eager to identify new ways to enhance the

on-board experience of their guests. Cruise lines with the ability to provide guests with a “VIP”

experience through a higher level of service have a competitive advantage.

       12.       One way for a cruise line to provide a “VIP” experience to its guests is through a

guest engagement system that allows a seamless engagement with the facility through the use of

wireless sensing technologies. Such a system consists of small, wearable or readily portable

guest devices that provide near field (“touch”) communications to certain sensors as well as

broadcast signals to other sensors located throughout the ship. The sensors can be connected to a

system or systems that manage information regarding the guest, including the guest’s preferences

for food, drink, entertainment, and experiences.

       13.       These systems allow a guest to board the ship without the need to go through

check in. Additionally, among many other benefits, when the guest enters restaurants, bars, spas,

and casinos, the systems recognize the guest and alert cruise personnel to the guest’s stated

preferences for food, drink, and experiences without requiring the guest to identify those

preferences. The systems also obviate the need for the guest to carry credit cards or cash.

       14.       David DeCurtis has been a pioneer in developing such guest engagement systems

for cruise ships and has been involved in their design and engineering since at least 2008. The

company that he founded—DeCurtis LLC—has designed and engineered innovative guest

engagement systems.



                                                   4
 Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 5 of 55 PageID 5




       15.     From approximately 2008 to the present, DeCurtis LLC has worked as an

independent contractor developing guest engagement systems for Disney Cruise Lines.

       16.     DeCurtis LLC’s first project for Disney Cruise Lines was to design a guest

embarkation system. At the time, Disney Cruise Lines had two new ships—the Disney Dream

and the Disney Fantasy—that nearly doubled the passenger capacity of other ships in the Disney

line. Disney had been planning to invest in new port facilities to accommodate the much larger

passenger volume. However, DeCurtis LLC designed and built a guest embarkation system

called “Worldwide Quick” that hastened the onboarding process. The success of that system,

which used near field wireless communication (“NFC”), allowed Disney to forego the expense of

building new port facilities.

       17.     Next, DeCurtis LLC designed for Disney Cruise Lines a system used to muster

passengers to lifeboat stations in the event of an emergency. This system, known as the “Mobile

Assembly Suite” or “MAS,” initially used guest devices that emitted NFC communications along

with readers placed in locations throughout the ship. Ultimately, DeCurtis LLC improved upon

the MAS system to include Bluetooth low-energy wireless communications (“BLE”).

       18.     Executives at Disney Cruise Lines concluded that the MAS system was such an

important safety improvement for the industry at large that it allowed DeCurtis LLC to market

the system to other cruise lines. As such, the MAS system is currently in use by a number of

cruise lines, including Carnival.

       19.     While DeCurtis LLC was working on these successful projects for Disney Cruise

Lines, John Padgett had become the Senior Vice President for Guest Experiences at Disney’s

theme parks group.




                                              5
 Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 6 of 55 PageID 6




        20.    Padgett had not been involved with DeCurtis LLC’s work on either the

Worldwide Quick guest embarkation system or the MAS system.

        21.    Padgett was the head of a secret project at Disney known internally as the “X

Band” project, later known as the “MagicBand” project, a guest engagement system.

        22.    Padgett wanted to persuade Disney management to authorize a billion dollar

budget for this project. Accordingly, Padgett planned a presentation to top executives, including

Disney’s chairman (Bob Iger) and the head of theme parks and cruise lines businesses (Tom

Staggs). For use in the presentation, Padgett obtained an approximately 50,000 square-foot

movie studio in the Hollywood Studios theme park to build replicas of various theme park

attractions.

        23.    Padgett gave DeCurtis three months to put together a presentation of the

“MagicBand” cruise ship experience for Iger and Staggs. DeCurtis did so and his presentation

was a great success.

        24.    Padgett obtained his requested budget to develop the “MagicBand” prototype.

        25.    Meanwhile, Disney had previously engaged a major global consulting company to

design and implement a guest engagement system for “Be Our Guest,” a Disney theme park

restaurant. After approximately two years without sufficient progress, Padgett lost confidence in

that company’s work. Padgett asked DeCurtis to start from scratch and design a new system

within a time frame of only eight months. DeCurtis agreed to do so on the condition that he

would have control over the project.

        26.    In that short time frame, DeCurtis LLC designed and built a guest engagement

system for Disney’s “Be Our Guest” restaurant. The system made use of guest devices having

guest identifiers, wireless communication capability, a network of sensors, a communication



                                               6
 Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 7 of 55 PageID 7




network connecting the sensors, a central server, and vending terminals configured to authorize a

payment based on a guest device using encrypted bi-directional communications to selectively

authorize payment based on the identity of the guest device. “Be Our Guest” went on to win the

“Technology of the Year” award from the American Restaurant Association in 2012.

       27.     In or around 2013, Padgett left Disney and became an executive at Carnival

Corporation.

       28.     At the time, Carnival Cruise Lines was already a client of DeCurtis LLC, which

was working on a project to rebuild Carnival’s gangway boarding process.

       29.     After his arrival, Padgett tasked DeCurtis LLC with designing the systems and

methods for a guest engagement system for Carnival that came to be called the

“OceanMedallion” project, and with building the prototypes to demonstrate how the system

would work once it was built and implemented.

       30.     DeCurtis LLC designed a successful “proof of concept” presentation for

Carnival’s executives.

       31.     In the meantime, Padgett had hired Michael Jungen to join him at Carnival as a

vice president of information technology. Padgett and Jungen had worked closely together at

Disney. Padgett and Jungen are co-inventors on multiple patents and patent applications.

       32.     At some point in 2015, Carnival decided to reject DeCurtis’s concept for a

platform to execute the guest management system.

       33.     Jungen decided to replace DeCurtis LLC with another company—TE2—in the

role of chief development architect of the “OceanMedallion” guest engagement system.

       34.     Thereafter, DeCurtis LLC personnel were excluded from conferences, meetings,

and emails, and DeCurtis LLC’s proposed projects were rejected.



                                                7
 Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 8 of 55 PageID 8




       35.     These circumstances made it impossible for DeCurtis LLC to continue working

on the guest engagement project for Carnival.

       36.     Thereafter, independent of its relationship with Carnival, DeCurtis LLC

developed other systems and methods for providing seamless engagement with cruise ship

facilities through the use of wireless sensing technologies without using any Carnival patented

technology or any confidential information belonging to Carnival.

       37.     DeCurtis LLC’s software solution, as made available for customers Virgin and

NCL, is known as the “DeCurtis Experience Platform” (the “DXP System”). The DXP System is

an end-to-end, enterprise grade software solution for cruise lines that enables location and

proximity-based services to assist in operational efficiency, experience enhancement and

customer engagement. The DXP System covers, among other things, activity and voyage

reservations, free-flow embarkation and disembarkation modules, e-mustering, food and

beverage reservations and ordering, table management, wayfinding, cabin/housekeeping

notifications, and safety solutions.

       38.     The DXP System makes use of trackable devices that communicate with sensors.

DeCurtis LLC knew of and made use of these features before working with Carnival on its guest

engagement platform. In fact, for example, they were part of the guest engagement system that

DeCurtis LLC created for the Disney “Be Our Guest” restaurant.

       39.     DeCurtis LLC has marketed the DXP System to cruise lines that are competitors

of Carnival.

       40.     So far, NCL and Virgin have engaged DeCurtis LLC to develop guest

engagement systems for their respective cruise lines. NCL announced its partnership with

DeCurtis on May 4, 2018.



                                                8
 Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 9 of 55 PageID 9




       41.    DeCurtis LLC has designed, built, and installed certain aspects of a guest

engagement system for Virgin, which were tested by Virgin in February 2020 on a cruise of its

ship Scarlet Lady across the Atlantic Ocean with passengers consisting of Virgin employees,

family, and friends. The Scarlet Lady is currently scheduled to launch commercially with the

DXP System in July 2020.

       42.    Carnival’s reaction to the competitive threat from DeCurtis LLC in this market

has been to engage in anticompetitive acts that have the effect of preserving or increasing

Carnival’s monopoly power. These acts include the enforcement of fraudulently-obtained

patents.

       43.    Beginning in March 2017, Carnival filed applications for a number of patents

covering systems and methods for providing guests a seamless engagement with cruise ship

facilities through the use of wireless sensing technologies. The family of patents, which were

issued in 2018 and 2019, includes:

       (a)    U.S Patent No. 10,037,642 (“the ’642 Patent); the ’642 Patent was filed on July

       20, 2017 and issued on July 31, 2018. It purports to be a divisional of U.S. application

       Ser. No. 15/460,972 filed Mar. 16, 2017, which is a continuation of U.S. application Ser.

       No. 15/459,906 filed Mar. 15, 2017, which in turn claims the benefit of U.S. Provisional

       Applications No. 62/420,998, filed on Nov. 11, 2016, and No. 62/440,938, filed on Dec.

       30, 2016. A copy of the ’642 Patent is attached hereto as Exhibit A.

       (b)    U.S. Patent No. 10,045,184 (“the ’184 Patent”); the ’184 Patent was filed on May

       15, 2017 and issued on August 7, 2018. It purports to claim priority to U.S. Provisional

       Applications No. 62/420,998, filed on Nov. 11, 2016, and No. 62/440,938, filed on Dec.

       30, 2016. A copy of the ’184 Patent is attached hereto as Exhibit B.



                                               9
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 10 of 55 PageID 10




      (c)    U.S. Patent No. 10,049,516 (“the ’516 Patent”); the ’516 Patent was filed on

      March 16, 2017 and issued on August 14, 2018. It purports to be a continuation of U.S.

      application Ser. No. 15/459,906 filed Mar. 15, 2017, which in turn claims the benefit of

      U.S. Provisional Applications No. 62/420,998, filed on November 11, 2016, and No.

      62/440,938, filed on December 30, 2016. A copy of the ’516 Patent is attached hereto as

      Exhibit C.

      (d)    U.S. Patent No. 10,157,514 (“the ’514 Patent”); the ’514 Patent was filed on

      March 16, 2017 and issued on December 18, 2018 as a continuation of the application

      giving rise to the ’184 Patent. The ’514 Patent purports to be a continuation of application

      Ser. No. 15/459,906 filed March 15, 2017, which in turn claims the benefit of U.S.

      Provisional Applications No. 62/420,998, filed on November 11, 2016, and No.

      62/440,938, filed on December 30, 2016. The ’514 Patent issued on December 18, 2018.

      A copy of the ’514 Patent is attached hereto as Exhibit D.

      (e)    U.S. Patent No. 10,171,978 (“the ’978 Patent”); the ’978 Patent was filed on July

      20, 2017 and issued on January 1, 2019. It purports to be a divisional of U.S. application

      Ser. No. 15/460,997 filed March 16, 2017, which is a continuation of U.S. application

      Ser. No. 14/459,906 filed March 15, 2017, which in turn claims the benefit of U.S.

      Provisional Applications No. 62/420,998, filed on November 11, 2016, and No.

      62/440,938, filed on December 30, 2016. A copy of the ’978 Patent is attached hereto as

      Exhibit E.

      (f)    U.S. Patent No. 10,304,271 (“the ’271 Patent”); the ’271 Patent was filed on

      March 16, 2017 and issued on May 28, 2019. It purports to be a continuation of U.S.

      application Ser. No. 15/459,906 filed March 15, 2017, which in turn claims the benefit of



                                              10
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 11 of 55 PageID 11




       U.S. Provisional Applications No. 62/420,998, filed on November 11, 2016, and No.

       62/440,938, filed on December 30, 2016. A copy of the ’271 Patent is attached hereto as

       Exhibit F; and

       (g)     U.S. Patent 10,499,228 (“the ’228 Patent”); the ’228 Patent was filed on January

       18, 2019 and issued on December 3, 2019. It purports to be a continuation-in-part of and

       claims the benefit of U.S. patent application Ser. No. 15/460,972, which was filed on

       March 16, 2017, which is a continuation of U.S. patent application Ser. No. 15/459,906,

       which was filed on March 15, 2017, now U.S. patent Ser. No. 10/045,184 issued Aug. 7,

       2018, and claimed the benefit of U.S. Provisional Applications No. 62/420,998, filed on

       November 11, 2016, and No. 62/440,938, filed on December 30, 2016. A copy of the

       ’228 Patent is attached hereto as Exhibit G.

       (collectively, the “Carnival Patents”).

       44.     As Carnival knows, the Carnival Patents are unenforceable because the applicants

intentionally concealed relevant prior art and failed to identify correctly the inventorship of

several of the Carnival Patents.

                           Fraudulent Failure To Identify Inventor

       45.     To the extent that the Carnival Patents are based on patentable inventions, they

are unenforceable for fraudulently failing to name David DeCurtis as an inventor.

       46.     At all relevant times, federal law has required that an application for a patent filed

with the USPTO “shall include, or be amended to include, the name of the inventor for any

invention claimed in the application.” 35 U.S.C. § 115(a).

       47.     Where an application does not name the correct inventor(s), and the applicant has

not filed a request to correct inventorship, USPTO personnel are directed to reject the claims



                                                 11
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 12 of 55 PageID 12




under 35 U.S.C. § 101 and 35 U.S.C. § 115. Additionally, at all relevant times, the patent

regulations have provided that “[e]ach individual associated with the filing and prosecution of a

patent application has a duty of candor and good faith in dealing with the [USPTO], which

includes a duty to disclose to the [USPTO] all information known to that individual to be

material to patentability,” as defined under the regulations. 37 C.F.R. § 1.56(a).

       48.     Under the patent regulations, the duty of candor and good faith applies to

“individuals associated with the filing or prosecution of a patent application,” including not only

the inventors and attorneys, but “[e]very other person who is substantively involved in the

preparation or prosecution of the application and who is associated with the inventor, the

applicant, an assignee, or anyone to whom there is an obligation to assign the application.” 37

C.F.R. § 1.56(c). This duty includes the correct identification of all inventors.

       49.     On the applications for the ’184 Patent, the ’514 Patent, the ’228 Patent, the ’516

Patent, the ’271 Patent, the ’642 Patent, and the ’978 Patent, Padgett and Jungen, both of them

Carnival employees at the time, are named as inventors. But these patents omit David DeCurtis

as an inventor despite his material contributions to the conception of at least one aspect in one or

more claims in each of these patents. David DeCurtis contributed to the ideas in these patents

during his work on the Experience Innovation Center (“EIC”) project at Carnival between 2014

and 2015.

       50.     Before filing the applications for the ’184 Patent, the ’514 Patent, the ’228 Patent

the ’516 Patent, the ‘978 Patent, the ’271 Patent, and the ’642 Patent, Carnival and its agents

recognized David DeCurtis as the inventor on a number of the patent ideas included in these

applications. Upon information and belief, corroborating evidence exists at Carnival

demonstrating DeCurtis’s role as an inventor.



                                                 12
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 13 of 55 PageID 13




        51.     For example, DeCurtis did, in fact, conceive of the idea for guest device

wearables that could be mounted in a variety of accessory form factors. DeCurtis conceived of

this idea as an improvement to the Disney “MagicBand” concept, which was restricted to a

single wearable band.

        52.     DeCurtis’s idea was that guests on extended cruise voyages would wear the guest

devices in a variety of different social situations and that it would be desirable to have the guest

device easily interface with a number of different wearable accessories (e.g., wristband,

necklace, lapel pin, etc.).

        53.     DeCurtis first conveyed this idea to Padgett in approximately July 2014 during a

meeting in Padgett’s office at Carnival. Padgett had wanted to use a version of the MagicBand

guest device but DeCurtis explained that a plastic wrist device would not work for cruise ship

passengers, especially those dressed for dinner in formal wear. DeCurtis proposed using a gold

coin (like a pirate coin) and explained that the device should fit into a pocket, on a belt, or as part

of a necklace. Padgett accepted DeCurtis’s idea, which became embodied in the “Ocean Coin”

concept (later renamed “OceanMedallion”). DeCurtis then worked with Adam Leonards and

Glenn Curtis to develop DeCurtis’s idea, which existed before Leonards began work on the idea

or Curtis joined the “OceanMedallion” project.

        54.     DeCurtis’s ideas related to wearable guest devices are now reflected in claim

elements of at least the ’271 Patent, the ’642 Patent, and at least claim 20 of the ’514 Patent,

specifically elements relating to the shape, size, and design of portable guest devices and the

ability of these portable guest devices to interact with accessories.

        55.     Additionally, Carnival and Padgett knew that DeCurtis was among a group of

inventors for techniques related to unlocking doors using low power BLE technologies.



                                                  13
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 14 of 55 PageID 14




       56.     David DeCurtis in fact, contributed to the conception of the overall door

unlocking concept during his work on the Carnival EIC program. This work built upon the BLE-

door lock concepts that Padgett and his team experimented with at Disney.

       57.     For example, in approximately the summer of 2014, DeCurtis told Padgett that

guest wearable devices must have both BLE and NFC capabilities to ensure the ability to unlock

doors even when a BLE battery was exhausted. This idea is now reflected in at least claim 10 of

the ’514 Patent.

       58.     Moreover, in January and February of 2015, DeCurtis helped to conceive of

techniques for communicatively coupling door access panels via power efficient networks to a

centralized reservation and logging system. These ideas are reflected in at least the claims of the

’184 Patent and the ’228 Patent.

       59.     Also in January and February 2015, DeCurtis helped to conceive of techniques for

efficiently leveraging BLE communications in both a low-power beacon state, as well as a more

power-intensive bi-directional state. These ideas are reflected in at least the claim 11 of the ’184

Patent and claim 1 of the ’978 Patent.

       60.     Finally, in early 2015 DeCurtis conceived and communicated to others on the EIC

project the idea for using capacitive touch door handles that would only trigger the latch upon a

user touching the door handle to improve safety. Carnival and its agents recognized DeCurtis’s

sole conception of this idea. This idea is now reflected in at least the claims of the ’516 Patent.

       61.     Based on standard practices and procedures at the USPTO, Padgett and Jungen

would have had to disclose the inventors on each of the inventions for which they sought patents.

The Carnival Patents do not identify David DeCurtis as an inventor.




                                                 14
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 15 of 55 PageID 15




       62.     To this date, none of the ’184 Patent, the ’514 Patent, the ’228 Patent, the ’516

Patent, the ’271 Patent, the ’642 Patent, or the ’978 Patent have been amended to include David

DeCurtis as an inventor.

       63.     More than half of the persons named as inventors on the Carnival Patents,

including Padgett and Jungen, were familiar with the filing requirements of the USPTO from

filing other, unrelated patents. Several of the named inventors on the Carnival Patents have

applied for more than 10 patents. Among the most frequent filers were Padgett, Jungen, and

Leonards.

       64.     Despite a duty to disclose it, Padgett and Jungen each knowingly and intentionally

concealed from the USPTO that David DeCurtis was an inventor on many of the patent ideas

presented as purported inventions claimed in the applications for the Carnival Patents.

       65.     The failure to identify DeCurtis as an inventor was not inadvertent; it was

repeated over the course of multiple patent applications filed at different times over a period of

three years.

       66.     As Carnival, Padgett, and Jungen knew, had David DeCurtis been named as an

inventor on the Carnival Patents, DeCurtis would have been under an obligation to explain to the

USPTO examiner that certain other aspects of the inventions that Carnival was trying to patent,

including aspects of the invention that is the subject of the ’184 Patent, were taught and/or

suggested by prior art Disney systems discussed below. For example, although the applications

for the Carnival Patents disclosed some of the patents and patent applications for Disney’s

existing “Be Our Guest” guest engagement system, the applications do not disclose the full

extent of the “Be Our Guest” system that was already in use and otherwise available to the public

and extensively described in multiple published articles.



                                                15
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 16 of 55 PageID 16




       67.     Padgett knew that the patent applications for Disney’s existing “Be Our Guest”

guest engagement system did not disclose the full extent of the system that was already in use.

David DeCurtis had raised this fact with Padgett at the time the Disney application was filed.

Padgett responded that he did not care and that DeCurtis should not worry about it.

       68.     Carnival, Padgett, and Jungen knew that these prior art systems and publications

relating to those systems would materially affect the prosecution of certain aspects of the

Carnival Patents. They therefore intentionally concealed DeCurtis’s involvement in other aspects

by misrepresenting the inventorship of the Carnival Patents.

       69.     Upon information and belief, other employees and representatives of Carnival

who were associated with the filing or prosecution of the patent family were also (1) then aware

that David DeCurtis was an inventor of many of the patent ideas asserted as claims in the family

of Carnival Patents, (2) had a duty to disclose David DeCurtis’s involvement with these ideas,

and (3) intentionally concealed this fact from the USPTO.

       70.     The USPTO would not have issued the ’184 Patent, the ’514 Patent, the ’228

Patent, the ’516 Patent, the ’271 Patent, the ’642 Patent, or the ’978 Patent if it had known that

the applicants had misrepresented inventorship by failing to disclose the true origin of these

purported inventions.

       71.     Each of the Carnival Patents share substantially similar, and in many cases

identical, specifications. The inventions disclosed in the Carnival Patents are all directed to guest

engagement systems, and they all stem from related developmental work on the EIC system.

Carnival and its agents omitted David DeCurtis from each of the Carnival Patents with the

similar motive of avoiding the possibility that DeCurtis would identify certain material prior art

that would impact the prosecution of the entire Carnival Patent family. As such, the fraudulent



                                                 16
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 17 of 55 PageID 17




omission of David DeCurtis on any one of the Carnival Patents infects each of the other patents,

rendering each omission an independent basis for finding all of the patents unenforceable.

                             Fraudulent Concealment Of Prior Art

       72.     The Carnival Patents were fraudulently obtained, and Carnival therefore knows

that they are unenforceable, because the purported inventors, patent attorneys, and others

associated with their filing and prosecution knowingly failed to disclose to the USPTO material

prior art that would have otherwise prevented the Carnival Patents from issuing.

       73.     As inventors of the Carnival Patents, which were filed before the USPTO, at least

Padgett and Jungen would have been familiar with the duty of disclosure. At least Padgett and

Jungen breached this duty of disclosure by intentionally failing to disclose material prior art.

       74.     For example, the Disney “Be Our Guest” system was in public use in the United

States as early as 2012—more than one-year before the earliest purported priority date of any of

the Carnival Patents. Any person skilled in the art of designing guest engagement systems would

understand the technology, systems, and methods involved in the “Be Our Guest” guest

engagement system. As known to Carnival and its agents, the “Be Our Guest” systems was

therefore in “public use” and “available to the public,” qualifying it as prior art under AIA 35

U.S.C. § 102(a)(1).

       75.     Additionally, publicly available information from this time makes clear that

relevant implementation details of the technology powering Disney’s systems, including the “Be

Our Guest” system were known to the public and, thus, were prior art. For example, a May 31,

2013 article in the MIT Technology Review describes the Disney MagicBand as “an electronic

wristband” that “uses Bluetooth and contactless NFC technology.” The article describes how the

MagicBand “replaces a person’s ticket and can be used to tag into rides and other attractions at



                                                 17
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 18 of 55 PageID 18




the park. It can also be used to open a guest’s hotel door, and to pay in stores at the resort. In the

future, the Bluetooth link will make it possible for you to wander up to an attraction or Disney

character and greeted using your first name.”

       76.     With respect to the Carnival Patents identified above, the duty of disclosure

required the disclosure of information sufficient to inform the USPTO regarding the full extent

of the “Be Our Guest” system as well as other similar systems that were available, including the

Child Detection Agency (“CDA”) system available on Disney Cruise Lines. Although certain

patents and patent applications related to these systems were disclosed to the USPTO in

connection with the prosecution of the Carnival Patents, these patents and patent applications

failed to disclose the full extent of the prior art systems and the available publications relating to

those systems, and therefore failed to satisfy the duty of disclosure.

       77.     Carnival employees and agents involved in the prosecution of the Carnival

Patents understood that the implementation details of the prior art Disney systems were material

to the prosecution of the Carnival Patents. For example, in a Travel Weekly interview published

on November 23, 2014, Padgett made the following comments regarding the significance of

relevant features of the Disney MagicBand system that he had previously worked on:

       Obviously the MagicBand would be the most central, unifying element that
       holistically reinvented the Disney World experience. It was all created with the
       mindset of what was good for the guest. What you see with the MagicBand [is]
       access to the room, access to the park, access to Fast Pass, access to payments.
       But it’s not just that you do those things, but it’s that you do them in a way that’s
       more personalized, more customized, more seamless and more hassle-free than
       has ever been created before. That’s the best example in the industry by far.

       78.     Despite appreciating the significance of these features within the prior art Disney

systems, neither Padgett nor others involved in the prosecution of the Carnival Patents disclosed

information sufficient to allow the patent examiner to appreciate them to the fullest extent.



                                                 18
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 19 of 55 PageID 19




        79.    Had the USPTO examiner been made aware of the full extent of the Disney “Be

Our Guest” or “CDA” guest engagement system prior art, the USPTO examiner would not have

issued several of the Carnival Patents, including at least the ’184 Patent.

        80.    For example, the USPTO examiner originally rejected independent claim 1 of the

’184 Patent because of prior art, most notably the “Lang patent.” The Carnival applicants

(Padgett, et al.) asserted that Lang taught a device emitting a beacon signal with the device being

mounted on a doorjamb. The applicants amended claim 1 to refer to guests devices that were

portable and were to be carried by the users of the guest engagement system. The applicants

argued that the prior art did not teach “the claimed system in which ‘sensors each mounted at a

different know [sic] location’ are ‘operative to detect the periodic beacon signals […] emitted

[…] by guests devices’ where the guest devices are portable and carried by users.” However, the

amended claim that the applicants asserted as valid against the prior art cited by the USPTO

examiner is precisely the invention embodied in the Disney “Be Our Guest” restaurant. “Be Our

Guest” opened to the public in 2012. A person having ordinary skills in the art would have been

able to identify this aspect of the invention simply by experiencing the restaurant.

        81.    Upon information and belief (that information including the patent prosecution

history), Padgett, Jungen, and other Carnival employees and representatives knew that the

USPTO examiner would not have issued several of the Carnival Patents, including the ’184

Patent, if the USPTO examiner had been made aware of the full extent of the Disney “Be Our

Guest” and/or “CDA” guest engagement system prior art.

        82.    Padgett and Jungen had a specific intent to deceive the USPTO by withholding

disclosure of the full extent of the Disney “Be Our Guest” and “CDA” guest engagement system

prior art.



                                                 19
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 20 of 55 PageID 20




       83.     Upon information and belief, other Carnival employees and representatives who

were associated with the filing or prosecution of the Carnival guest engagement system patents,

including the ’184 Patent, had a specific intent to deceive the USPTO by withholding disclosure

of the full extent of the Disney “Be Our Guest” and “CDA” guest engagement system prior art.

       84.     Padgett, Jungen, and, upon information and belief, other Carnival employees and

representatives, fraudulently procured the Carnival Patents knowing that DeCurtis LLC and its

customers would be forced to engage in the expensive and time-consuming process of designing

alternatives to the fraudulently-obtained and otherwise unenforceable patents to avoid the

expense and risk of patent infringement litigation.

                                 Interference With Customers

       85.     In or around 2017, DeCurtis LLC entered into a contractual and business

relationship with NCL, which operates Norwegian Cruise Lines, to license the DXP to NCL.

       86.     In or around 2017, DeCurtis LLC entered into a contractual and business

relationship with Virgin to license the DXP to Virgin.

       87.     Carnival learned of DeCurtis LLC’s contractual and business relationships with

NCL and Virgin to design, engineer, and sell guest engagement systems.

       88.     Perceiving DeCurtis LLC as a competitive threat, Carnival engaged in a campaign

to interfere with DeCurtis LLC’s contractual and business relationships.

       89.     On or around January 29, 2020, Carnival caused its lawyer to send a letter to

NCL’s general counsel. In that letter, Carnival’s counsel referenced NCL’s intent to develop a

technology platform with DeCurtis LLC and suggested that platform might infringe what counsel

called Carnival’s “robust and growing patent portfolio,” and referenced, among other things, the

’271 Patent, the ’978 Patent, the ’516 Patent, the ’514 Patent, the ’642 Patent, the ’184 Patent,



                                                20
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 21 of 55 PageID 21




and the ’228 Patent. Carnival’s lawyer closed the letter by requesting that NCL notify Carnival

of “potential infringement of any Carnival patent and/or unauthorized use of other Carnival

intellectual property related to wearable devices.”

          90.   Carnival’s counsel referenced the Carnival Patents even though Carnival

employees (including Padgett and Jungen) knew at the time that the Carnival Patents did not

identify the correct inventors, were procured by fraud, and were unenforceable.

          91.   Then, in February 2020, Carnival’s chief executive officer, Arnold Donald,

contacted NCL’s chief executive officer and asked his counterpart questions about DeCurtis’s

platform, the DXP System, and discussed the supposed infringement of Carnival’s patents.

          92.   Donald referenced the Carnival Patents even though Carnival employees

(including Padgett and Jungen) knew at the time that the Carnival Patents did not identify the

correct inventors, were procured by fraud, and were unenforceable.

          93.   Following the call, NCL put on hold any work by DeCurtis LLC on Guest

Engagement Systems and told DeCurtis LLC it would not pay amounts owed under the contract.

          94.   On or around February 4, 2020, Carnival caused its lawyer to send a letter to

Virgin’s Vice President Legal. In the letter, Carnival’s lawyer again referenced Carnival’s

“robust and growing” patent portfolio and identified among other things, the ’271 Patent, the

’978 Patent, the ’516 Patent, the ’514 Patent, the ’642 Patent, the ’184 Patent, and the ’228

Patent.

          95.   Carnival also caused its lawyer to send DeCurtis a January 29, 2020 letter

claiming that the public descriptions of the technology platform that NCL was developing in

conjunction with DeCurtis “closely track” Carnival’s technology. Carnival identified the

Carnival Patents and advised of its intent “to vigorously enforce its intellectual property rights.”



                                                21
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 22 of 55 PageID 22




On February 20, 2020, Carnival sent a second letter to DeCurtis, reiterating the statements from

the first letter and also claiming that “recent events ha[d] heightened the reasons for Carnival’s

concern” that DeCurtis was infringing on its patents. Specifically, Carnival noted that Virgin had

announced the launch of the “Band,” and claimed that this technology, too, was similar to its

OceanMedallion (which it had, in fact, hired DeCurtis LLC to develop in 2014). Carnival said it

had “serious concerns” that DeCurtis LLC was not “respect[ing] its intellectual property rights.”

Carnival promised it would “exercise its rights to prevent and remedy any infringement” and

warned that the consequences of “willful infringement” are “severe.” Carnival’s lawyer further

demanded inspection of DeCurtis LLC’s books and records pursuant to the services agreement

under which DeCurtis helped to develop the OceanMedallion.

       96.     On February 24, 2020, Carnival sent a letter to Virgin’s outside counsel asking

Virgin to confirm certain information about the “Band” in order to “evaluate whether Virgin’s

planned launch of ‘the Band’ and related technology may raise issues under Carnival’s patents.”

       97.     Virgin has subsequently informed DeCurtis LLC of Carnival’s communications,

which has threatened DeCurtis’s relationship with Virgin and otherwise caused DeCurtis

substantial financial harm.

                                   Sham Threats of Litigation

       98.     The communications described above from Carnival to NCL and Virgin

amounted to sham threats of litigation.

       99.     The threats were objectively baseless in that no reasonable litigant making such

threats could realistically expect success on the merits.

       100.    At all relevant times, Carnival employees (including Padgett) knew that the

patents referenced in these threats were unenforceable under federal law and USPTO regulations



                                                 22
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 23 of 55 PageID 23




because of their failure to disclose material prior art and the failure to identify David DeCurtis as

one of the inventors.

       101.    Carnival’s purpose in making these threats was not to seek government redress or

otherwise protect legitimate patent rights. Rather, Carnival intended to inhibit competition and

adversely affect the business of DeCurtis LLC.

                                      The Relevant Markets

       102.    A relevant product market is the market for systems and methods for providing

guests with seamless engagement with the facilities of cruise ships through the use of wireless

sensing technologies (“Guest Engagement Systems”).

       103.    Because of the characteristics of Guest Engagement Systems, it is unlikely that

cruise lines as the buyers of such products would switch to purchasing another type of system in

response to a small, but significant price increase.

       104.    Guest Engagement Systems are uniquely tailored to cruise ships. For example, a

critical element of a guest engagement system for a cruise ship is an indoor location tracking

system. Such a system must be designed to handle the location of over 4,000 passengers

simultaneously engaged in thousands of activities throughout a ship. This would include

essentially pinpoint locations in an emergency to locate missing passengers when all of the

passengers must muster at lifeboat stations. Guest engagement systems for theme parks or hotels

would not need the full capabilities of such systems. Furthermore, unlike a hotel, all of a cruise

ships’ guests disembark essentially at once and a new group of guests embark equally quickly. A

hotel or theme park does not routinely have such issues. Cruise ships cross time zones and

geopolitical boundaries that must be taken into account by the system. In addition, the location

and proximity features of a cruise ship guest engagement system must be integrated with unique



                                                 23
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 24 of 55 PageID 24




applications on a cruise ship such as the property management systems, the crew management

systems, and the safety systems.

       105.    Consequently, a cruise line could not simply substitute systems implemented for

other types of facilities, such as theme parks or hotels. To do so would require expensive and

time-consuming modifications and additional original programming in order to make a system

designed for other facilities applicable to cruise ships.

       106.    The relevant geographic market for Guest Engagement Systems is worldwide.

       107.    A second but related relevant product market is the market for cruise ship travel

with Guest Engagement Systems.

       108.    Given the importance of Guest Engagement Systems on cruise ships, cruise line

travel without such systems is not competitive with cruise line travel with such systems. On

information and belief based on statements in Carnival’s website, Carnival, as the largest cruise

line holding company with 104 ships and more than forty-seven percent of the cruise passengers

worldwide in 2018, is putting such systems on all of its ships currently in its fleet or as new ships

are built. NCL, as the third largest cruise line holding company with twenty-four ships and nine

percent of the passengers, had a contract with DeCurtis to place such systems on all of its ships

before Carnival interfered. Based on statements in its annual report, MSC Cruise Line, which

accounts for seven percent of the passengers carried in 2018, appears to be intending to place

such systems on all new and existing ships.

       109.    It is unlikely that sufficient numbers of consumers would switch to a cruise line

without Guest Engagement Systems in response to a small, but significant increase in price to

counteract any attempt at supra-competitive pricing.




                                                  24
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 25 of 55 PageID 25




        110.    The relevant geographic market for cruise ship travel with Guest Engagement

Systems is worldwide.

                                     Anticompetitive Effect

        111.    As a result of Carnival’s conduct, prices for Guest Engagement Systems are

higher, and output is lower, than otherwise would be the case.

        112.    Furthermore, as a result of Carnival’s conduct, cruise lines with Guest

Engagement Systems would be able to charge consumers undertaking cruise ship travel higher

prices than would otherwise be the case.

        113.    As a result of Carnival’s conduct, the public engaging in cruise line travel that

wanted a cruise experience with a Guest Engagement System would have fewer choices.

        114.    In addition, as a result of Carnival’s anticompetitive acts, DeCurtis LLC has been

injured in its business.

                                  Carnival’s Monopoly Power
                           In The Guest Engagement Systems Market

        115.    Carnival has monopoly power in the relevant market for Guest Engagement

Systems.

        116.    On information and belief (based on an Internet search), currently only three

entities offer such Guest Engagement Systems: Carnival, DeCurtis LLC, and a collaboration

between Aruba and Favendo.

        117.    If DeCurtis LLC were eliminated as a competitor through fraudulent patent

infringement litigation or threats of such litigation, Carnival would have over 87 percent of the

market based on the number of cruise ships that are (a) either outfitted with Guest Engagement

Systems or (b) likely to be so outfitted in fleets that have some ships already offering such

systems. (Because existing cruise ships are out of service only 12 – 14 days every three years, an


                                                25
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 26 of 55 PageID 26




entire cruise line fleet cannot be retrofitted with a Guest Engagement System immediately but

only over a period of time).

       118.     Barriers to entry exist for the creation, design, engineering, manufacture, and sale

of Guest Engagement Systems. These barriers include the necessity of high capital outlays, and

significant investment in research and development to design alternatives to Carnival’s patents,

as well as distribution and marketing expenses to overcome the preferences of cruise line

customers for a dominant incumbent.

       119.     Furthermore, entrants into this market must enter with both the hardware and

software capabilities of Guest Engagement Systems for cruise lines to effectively compete.

Those firms with hardware capabilities in other industries or for other facilities that are most

likely new entrants, particularly in sensing technology, do not have the appropriate software

capabilities to design and implement systems for cruise ships with that sensing technology. It

would take at least five years for such firms to develop such capabilities.

       120.     Carnival has created additional barriers to entry by threatening other cruise lines

that it will file infringement actions against cruise ship companies seeking to use DeCurtis LLC’s

systems and methods. In the face of such litigation threats, a potential new entrant or its cruise

line customers may decide that the cost of protracted litigation is too great to risk entry.

                   Carnival Has A Dangerous Probability of Monopolizing
              The Market for Cruise Ship Travel With Guest Engagement Systems

       121.     Carnival has a dangerous probability of obtaining monopoly power in the relevant

market for cruise ship travel with Guest Engagement Systems.

       122.     The number of major independent cruise lines is very concentrated, with just three

cruise line holding companies making up the vast bulk of cruise lines measured by the number of

ships in service, passengers carried, and revenue. These are Carnival, NCL, and Royal Caribbean


                                                 26
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 27 of 55 PageID 27




Cruise Lines. Together, these three cruise line holding companies account for more than fifty-

four percent of the cruise ships worldwide, seventy-nine percent of the passengers carried, and

seventy-two percent of the revenues.

        123.    Carnival, with its nine cruise line brands, accounts for more than thirty-three

percent of all cruise line ships in service.

        124.    Were Carnival to be successful in blocking, for example, NCL from obtaining

access to Guest Engagement Systems, Carnival would have in excess of eighty-four percent of

the cruise ships currently outfitted with Guest Engagement Systems or cruise ships likely to be

so outfitted in fleets that already offer such systems.

        125.    It is highly likely that Carnival has also threatened Royal Caribbean Cruise Lines

with patent infringement litigation or that Royal Caribbean is aware of Carnival’s threats to NCL

and Virgin. In either case, Royal Caribbean may decide that it would be too risky to use DeCurtis

LLC’s Guest Engagement System.

        126.    This enhances the risk that Carnival’s cruise ships would be dominant in cruise

ship travel with Guest Engagement Systems.

                                        Interstate Commerce

        127.    Carnival’s conduct in restraint of trade was in interstate commerce. Upon

information and belief, Carnival used the U.S. Mail and the Internet to intentionally defraud the

USPTO.

        128.    Moreover, as a result of Carnival’s conduct, the price of Guest Engagement

Systems sold in interstate commerce is likely to be higher than it would have been but for

Carnival’s conduct.




                                                  27
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 28 of 55 PageID 28




                                     Declaratory Judgment

       129.    Since Carnival has begun issuing threats of litigation and claiming that the DXP

System and services infringe on Carnival’s patents, NCL has suspended work and payments to

DeCurtis. Additionally, DeCurtis has had to indemnify Virgin against claims of infringement.

Carnival’s unfounded accusations of infringement are causing concrete and immediate injury to

DeCurtis’s business by casting a cloud of suspicion over the technology and services that are

core to its business. DeCurtis seeks a declaratory judgment that its DXP System does not infringe

certain Carnival patents in order to protect its business from Carnival’s unwarranted interference.

Furthermore, DeCurtis seeks a declaratory judgment that the Carnival Patents are unenforceable.

                                    Causation And Damages

       130.    As a direct and proximate result of Carnival’s conduct, DeCurtis LLC has been

injured.

       131.    But for Carnival’s conduct, DeCurtis LLC would have been able to compete more

effectively.

       132.    DeCurtis LLC has or will suffer damages because of Carnival’s conduct.

                                            COUNT I

                           Declaratory Judgment –Unenforceability

       133.    DeCurtis LLC restates and incorporates by reference the allegations in paragraphs

1 through 101, and paragraph 129, as if fully set forth herein.

       134.    Carnival and its agents withheld material prior art from the USPTO during the

filing and prosecution of the Carnival Patents.

       135.    Had Carnival and its agents not withheld material prior art from the USPTO, the

Carnival Patents would not have issued.



                                                  28
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 29 of 55 PageID 29




       136.    Accordingly, the Carnival Patents are unenforceable.

       137.    Alternatively, the Carnival Patents are unenforceable because David DeCurtis is

not named as an inventor.

       138.    A substantial, immediate, and real controversy exists between DeCurtis and

Carnival regarding whether the Carnival Patents are unenforceable. A judicial declaration is

necessary to determine the parties’ respective rights regarding the unenforceability of the

Carnival Patents.

       139.    DeCurtis seeks a judgment declaring that the Carnival Patents are unenforceable.

                                           COUNT II

                                        Monopolization
                         In Violation Of Section 2 Of The Sherman Act

       140.    DeCurtis LLC restates and incorporates by reference paragraphs 1 through 132 as

though fully set forth herein.

       141.    Carnival has a monopoly and monopoly power in the market for Guest

Engagement Systems.

       142.    Carnival has engaged in anticompetitive acts in furtherance of its specific intent to

acquire and maintain that monopoly power. These acts include communications from Carnival to

customers of DeCurtis LLC (who are also Carnival’s competitors) insinuating that DeCurtis LLC

has infringed or is infringing Carnival’s patents. Carnival intended such communications to be

understood as thinly veiled threats that Carnival will bring patent infringement litigation against

DeCurtis’s customers, and in fact those communications were so understood by their recipients.

Carnival undertook these acts even though it knows that its patents are unenforceable.

       143.    Carnival has undertaken these acts with the intent to interfere with DeCurtis

LLC’s business and to threaten other competitors and customers with litigation.


                                                29
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 30 of 55 PageID 30




       144.    By reason of Carnival’s conduct, DeCurtis LLC has been injured in its business.

       145.    Unless the injunctive relief requested below is granted, irreparable injury will

occur, and will continue to occur, to DeCurtis LLC.

                                           COUNT III

                                   Attempted Monopolization
                         In Violation Of Section 2 Of The Sherman Act

       146.    DeCurtis LLC restates and incorporates by reference paragraphs 1 through 132 as

though fully set forth herein.

       147.    Carnival has a dangerous probability of achieving monopoly power in the markets

for Guest Engagement Systems and cruise travel with Guest Engagement Systems.

       148.     Carnival has a specific intent to achieve monopoly power in the markets for

Guest Engagement Systems and cruise travel for Guest Engagement Systems.

       149.    Carnival has engaged in anticompetitive acts in furtherance of its specific intent to

acquire monopoly power. These acts include communications from Carnival to customers of

DeCurtis LLC (who are also Carnival’s competitors) insinuating that DeCurtis LLC has

infringed or is infringing Carnival’s patents. Carnival intended such communications to be

understood by these customers as thinly veiled threats that Carnival will bring patent

infringement litigation against DeCurtis LLC and DeCurtis LLC’s customers, and in fact those

communications were so understood by their recipients. Carnival undertook these acts even

though it knows that its patents are unenforceable.

       150.    Carnival has undertaken these acts with the intent to interfere with DeCurtis

LLC’s business and to threaten other competitors and customers with litigation.

       151.    By reason of Carnival’s conduct, DeCurtis LLC has been injured in its business.




                                                30
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 31 of 55 PageID 31




       152.    Unless the injunctive relief requested below is granted, irreparable injury will

occur, and will continue to occur, to DeCurtis LLC.

                                           COUNT IV

              Tortious Interference With Contract And Business Relationships

       153.    DeCurtis LLC restates and incorporates by reference paragraphs 1 through 101 as

though fully set forth herein.

       154.    In or around 2017, DeCurtis LLC entered into a business and contractual

relationship with NCL to license the DXP to NCL.

       155.    In or around 2017, DeCurtis LLC entered into a business and contractual

relationship with Virgin to license the DXP to Virgin.

       156.    Carnival had knowledge of these business and contractual relationships.

       157.    As described above, Carnival intentionally and unjustifiably interfered in these

business and contractual relationships by making thinly veiled threats that it would bring patent

infringement litigation against DeCurtis LLC and DeCurtis LLC’s customers even though

Carnival knows that its patents are unenforceable.

       158.    Carnival’s actions were not taken in good faith and its allegations of infringement

are objectively baseless.

       159.    As a consequence of Carnival’s actions, NCL has stopped working with DeCurtis

LLC in violation of its contractual obligations.

       160.    Carnival’s actions have also threatened DeCurtis LLC’s relationship with Virgin

and otherwise caused DeCurtis LLC substantial financial harm.




                                                   31
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 32 of 55 PageID 32




       161.      DeCurtis LLC has been (and if not stopped, will be further) damaged by

Carnival’s intentional and unjustified interference in DeCurtis LLC’s business and contractual

relationships.

                                            COUNT V

                                       Unfair Competition
                                     (Florida Common Law)

       162.      DeCurtis LLC restates and incorporates by reference paragraphs 1 through 101 as

though fully set forth herein.

       163.      DeCurtis LLC and Carnival are competitors and compete over a common pool of

customers in the market for Guest Engagement Systems.

       164.      As described above, Carnival intentionally engaged in deceptive and fraudulent

conduct by making false representations to NCL and Virgin that it had enforceable patents that it

claimed DeCurtis LLC was infringing when it knew at all relevant times that its patents are

unenforceable.

       165.      As described above, Carnival’s actions resulted in consumer confusion. NCL has

stopped working with DeCurtis LLC due to the confusion caused by Carnival’s conduct.

Carnival’s deceptive and fraudulent representations created in NCL the misapprehension that

DeCurtis LLC had infringed on Carnival’s patents.

       166.      Further, as described above, Carnival’s actions resulted in consumer confusion

because Carnival’s deceptive and fraudulent representations also created in Virgin the

misapprehension that DeCurtis LLC was infringing on Carnival’s patents, which has threatened

DeCurtis LLC’s relationship with Virgin and otherwise caused DeCurtis LLC substantial

financial harm.




                                                32
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 33 of 55 PageID 33




       167.    In addition, upon information and belief, Carnival has engaged in fraudulent and

deceptive conduct resulting in consumer confusion by communicating, advertising, and/or

marketing to other customers in the market for Guest Engagement Services that the Carnival

Patents are enforceable, when it has known at all relevant times that its patents are

unenforceable. DeCurtis LLC has been damaged as a result of Carnival’s unfair competition.

                                           COUNT VI

                          Declaratory Judgment – Non-Infringement
                           One Or More Claims Of The ’184 Patent

       168.    DeCurtis restates and incorporates by reference the allegations in paragraphs 1

through 101, and paragraph 129, as if fully set forth herein.

       169.    On information and belief, Carnival claims to own all rights, title, and interest in

the ’184 Patent.

       170.    The ’184 Patent has four independent claims, claims 1, 7, 11, and 19.

       171.    Claim 1 of the ’184 Patent recites:

       A guest engagement system comprising:

               a plurality of portable guest devices provided to users of the guest engagement
               system to be carried by the users, each guest device including a wireless
               communication antenna and operative to emit a periodic beacon signal
               broadcasting a unique identifier of the guest device using Bluetooth low energy
               (BLE) communications;

               a sensor network comprising a plurality of sensors each mounted at a different
               known location and operative to detect the periodic beacon signals including the
               unique identifiers emitted using BLE communications by portable guest devices
               of the plurality of portable guest devices that are proximate to the sensor;

               a communication network connecting each of the plurality of sensors of the sensor
               network; and

               a central server communicatively connected to each of the plurality of sensors of
               the sensor network via the communication network, and storing a log associating
               each unique identifier of a portable guest device detected using BLE


                                                33
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 34 of 55 PageID 34




             communications by a sensor of the sensor network with the known location of the
             sensor and a timestamp,

             wherein the plurality of sensors of the sensor network comprises a plurality of
             access panels each configured to control an associated electronically controlled
             door lock,

             each access panel is operative to detect the periodic beacon signals including the
             unique identifiers emitted using BLE communications by guest devices that are
             proximate thereto, and to selectively unlock the associated electronically
             controlled door lock based on the unique identifier of the detected periodic
             beacons, and

             each access panel comprises:

                    a radio configured for wireless communication with a door lock
                    communication module electrically connected to an electronically
                    controlled locking mechanism of the associated electronically controlled
                    door lock;

                    a first transceiver configured for wireless BLE communication with the
                    guest devices to identify users seeking to activate the electronically
                    controlled locking mechanism; and

                    a second transceiver configured for communication with the central server
                    storing identifiers of users authorized to activate the electronically
                    controlled locking mechanism.

      172.   Claim 7 of the ’184 Patent recites:

      A guest engagement system comprising:

             a plurality of portable guest devices provided to users of the guest engagement
             system to be carried by the users, each guest device including a wireless
             communication antenna and operative to emit a periodic beacon signal
             broadcasting a unique identifier of the guest device using Bluetooth low energy
             (BLE) communications;

             a sensor network comprising a plurality of sensors each mounted at a different
             known location and operative to detect the periodic beacon signals including the
             unique identifiers emitted using BLE communications by portable guest devices
             of the plurality of portable guest devices that are proximate to the sensor;

             a communication network connecting each of the plurality of sensors of the sensor
             network;



                                              34
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 35 of 55 PageID 35




             a central server communicatively connected to each of the plurality of sensors of
             the sensor network via the communication network, and storing a log associating
             each unique identifier of a portable guest device detected using BLE
             communications by a sensor of the sensor network with the known location of the
             sensor and a timestamp; and

             a plurality of interface devices providing personalized services to users of the
             guest engagement system,

             wherein the plurality of sensors of the sensor network comprises a plurality of
             access panels each configured to control an associated electronically controlled
             door lock,

             each access panel is operative to detect the periodic beacon signals including the
             unique identifiers emitted using BLE communications by guest devices that are
             proximate thereto, and to selectively unlock the associated electronically
             controlled door lock based on the unique identifier of the detected periodic
             beacons, and

             each interface device comprises an associated sensor of the plurality of sensors of
             the sensor network, and provides the personalized services to a user proximate
             thereto based on an identity of the user determined based on the unique identifier
             emitted using BLE communications by a guest device of the user.

      173.   Claim 11 of the ’184 Patent recites

      A guest engagement system comprising:

             a plurality of portable guest devices provided to users of the guest engagement
             system to be carried by the users, each guest device having a unique identifier and
             including first and second wireless communication antennas respectively
             configured for Bluetooth low energy (BLE) and near field communication (NFC)
             communications;
             a sensor network comprising a plurality of sensors each mounted at a different
             location, wherein at least one sensor of the plurality of sensors is operative to
             detect portable guest devices that are proximate thereto and receive unique
             identifiers therefrom based on BLE communication with the portable guest
             devices and at least another sensor of the plurality of sensors is operative to detect
             portable guest devices that are proximate thereto and receive unique identifiers
             therefrom based on NFC communication with the portable guest devices;

             a communication network connecting each of the plurality of sensors of the sensor
             network; and

             a central server communicatively connected to each of the plurality of sensors of
             the sensor network via the communication network, and storing a log associating


                                              35
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 36 of 55 PageID 36




             each unique identifier of a portable guest device received using BLE or NFC
             communications by a sensor of the sensor network,

             wherein each guest device is configured to selectively operate according to first
             and second operating modes, each guest device engaging in bi-directional
             communication using the first wireless communication antenna configured for
             BLE communications in the first operating mode and engaging in a beacon mode
             periodically broadcasting a beacon signal using the first wireless communication
             antenna configured for BLE communications in the second operating mode, and

             each sensor of the sensor network is operative to transmit a command to a guest
             device in its communication range to cause the guest device to change operating
             mode between the first and second operating modes.

      174.   Claim 19 of the ’184 Patent recites:

      A guest engagement system comprising:

             a plurality of portable guest devices provided to users of the guest engagement
             system to be carried by the users, each guest device having a unique identifier and
             including first and second wireless communication antennas respectively
             configured for Bluetooth low energy (BLE) and near field communication (NFC)
             communications;

             a sensor network comprising a plurality of sensors each mounted at a different
             location, wherein at least one sensor of the plurality of sensors is operative to
             detect portable guest devices that are proximate thereto and receive unique
             identifiers therefrom based on BLE communication with the portable guest
             devices and at least another sensor of the plurality of sensors is operative to detect
             portable guest devices that are proximate thereto and receive unique identifiers
             therefrom based on NFC communication with the portable guest devices;
             a communication network connecting each of the plurality of sensors of the sensor
             network; and

             a central server communicatively connected to each of the plurality of sensors of
             the sensor network via the communication network, and storing a log associating
             each unique identifier of a portable guest device received using BLE or NFC
             communications by a sensor of the sensor network,

             wherein the plurality of sensors of the sensor network comprises a plurality of
             vending terminals each configured authorize a payment based on a guest device,
             and

             each vending terminal is operative to engage in encrypted bi-directional
             communication with a guest device using NFC communications to authenticate



                                              36
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 37 of 55 PageID 37




               the guest device and selectively authorize the payment based on the identity of the
               authenticated guest device.

       175.    DeCurtis does not directly or indirectly infringe claims 1 and 7 of the ’184 Patent

by making, using, selling, and/or offering for sale the DXP System, either literally or under the

doctrine of equivalents, at least because the DXP System does not employ, include, or otherwise

make use of access panels “operative to detect the periodic beacon signals including the unique

identifiers emitted using BLE communications by guest devices that are proximate thereto, and

to selectively unlock the associated electronically controlled door lock based on the unique

identifier of the detected periodic beacons.” The DXP System does not operate within a system

having access panels that detect BLE communications for selectively unlocking electronically

controlled door locks, but rather operates in a system using different communication protocols

for unlocking doors.

       176.    In addition, DeCurtis does not directly or indirectly infringe claims 1 or 7 of the

’184 Patent by making, using, selling, and/or offering for sale the DXP System, either literally or

under the doctrine of equivalents, at least because its DXP System does not “stor[e] a log

associating each unique identifier of a portable guest device detected using BLE communications

by a sensor of the sensor network with the known location of the sensor and a timestamp.” The

DXP system does not store the identifier detected by a sensor of the sensor network in a log that

associates the identifier with the location of the sensor. Instead, the DXP System translates the

unique identifier detected by a sensor of the sensor network into a different identifier, and uses a

location engine to triangulate the position of a user.

       177.    In addition, DeCurtis does not directly or indirectly infringe claim 11 of the ’184

Patent by making, using, selling, and/or offering for sale the DXP System, either literally or

under the doctrine of equivalents, at least because its DXP System does not employ, include, or


                                                 37
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 38 of 55 PageID 38




otherwise make use of “guest device[s] engaging in bi-directional communication using the first

wireless communication antenna configured for BLE communications in the first operating

mode” as required by claim 11 of the ’184 Patent. The DXP System does not comprise guest

devices configured for use in a system having sensors enabling bi-directional BLE

communications, and the guest devices would require additional configuration to operate in a

system having such sensors.

       178.    In addition, DeCurtis does not directly or indirectly infringe claim 11 of the ’184

Patent by making, using, selling, and/or offering for sale the DXP System, either literally or

under the doctrine of equivalents, at least because its DXP System does not employ, include, or

otherwise make use of guest devices “configured to selectively operate according to first and

second operating modes, each guest device engaging in bi-directional communication using the

first wireless communication antenna configured for BLE communications in the first operating

mode and engaging in a beacon mode periodically broadcasting a beacon signal using the first

wireless communication antenna configured for BLE communications in the second operating

mode.” The DXP System does not comprise guest devices that are configured for use in a system

requiring selective operation according to two distinct modes. The DXP System does not

comprise sensors enabling selective operation according to two distinct modes, and the guest

devices would require additional configuration to operate in a system having such sensors.

       179.    In addition, DeCurtis does not directly or indirectly infringe claims 11 or 19 of the

’184 Patent by making, using, selling, and/or offering for sale the DXP System, either literally or

under the doctrine of equivalents, at least because its DXP System does not employ, include, or

otherwise make use of a plurality of guest devices, “each guest device having a unique identifier

and including first and second wireless communication antennas respectively configured for



                                                38
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 39 of 55 PageID 39




Bluetooth low energy (BLE) and near field communication (NFC) communications.” The DXP

System does not comprise guest devices having unique identifiers, rather guest devices can have

multiple identifiers.

       180.    In addition, DeCurtis does not directly or indirectly infringe claims 11 or 19 of the

’184 Patent by making, using, selling, and/or offering for sale the DXP System, either literally or

under the doctrine of equivalents, at least because its DXP System does not comprise (i) “a

sensor network comprising a plurality of sensors . . . wherein at least one sensor of the plurality

of sensors is operative to detect portable guest devices that are proximate thereto and receive

unique identifiers therefrom based on BLE communication . . . and at least another sensor of the

plurality of sensors is operative to detect portable guest devices that are proximate thereto and

receive unique identifiers therefore based on NFC communications . . .” ; do not comprise (ii) “a

communication network connecting each of the plurality of sensors of the sensor network”; (iii)

do not comprise “a central server communicatively connected to each of the plurality of sensors

of the sensor network via the communications network” and (iv) do not “stor[e] a log associating

each unique identifier of a portable guest device received using BLE or NFC communications by

a sensor of the sensor network.” The DXP System is not configured to receive BLE and NFC

communications over a single sensor network communicatively coupled to a central server. The

DXP System is not configured to receive communications from a sensor network comprising

NFC sensors communicatively coupled to a central server and capable of storing a log with each

of the NFC identifiers received from a NFC sensor.

       181.    In addition, DeCurtis does not directly or indirectly infringe claim 19 of the ’184

Patent by making, using, selling, and/or offering for sale the DXP System, either literally or

under the doctrine of equivalents, at least because its DXP System does not employ, include, or



                                                39
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 40 of 55 PageID 40




otherwise make use of vending terminals “operative to engage in encrypted bi-directional

communication with a guest device using NFC communications to authenticate the guest device

and selectively authorize the payment based on the identity of the authenticated guest device” as

required by claim 19 of the ’184 Patent. The DXP System does not comprise vending terminals,

nor does it comprise guest devices that would allow any vending terminal to operate using

encrypted bi-directional communication using NFC communications, and the DXP System as

configured to be implemented by Virgin likewise will not operate in such a fashion.

       182.    A substantial, immediate, and real controversy exists between DeCurtis and

Carnival regarding whether DeCurtis’s infringes the ’184 Patent by making, using, selling,

and/or offering for sale DXP and related technologies and systems. A judicial declaration is

necessary to determine the parties’ respective rights regarding the ’184 Patent.

       183.    DeCurtis seeks a judgment declaring that DeCurtis does not infringe, either

literally or under the doctrine of equivalents, one or more claims of the ’184 Patent by making,

using, selling, and/or offering for sale the DXP System, either directly under 35 U.S.C. § 271(a),

or indirectly under 35 U.S.C. §§ 271(b) and (c).

                                           COUNT VII

                          Declaratory Judgment – Non-Infringement
                           One Or More Claims Of The ’514 Patent

       184.    DeCurtis restates and incorporates by reference the allegations in paragraphs 1

through 101, and paragraph 129, as if fully set forth herein.

       185.    An immediate, real, and justiciable controversy exists between DeCurtis and

Carnival regarding the use of the ’514 Patent.

       186.    On information and belief, Carnival claims to own all rights, title, and interest in

the ’514 Patent.


                                                 40
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 41 of 55 PageID 41




      187.   The ’514 Patent has four independent claims, claims 1, 11, 12, and 20.

      188.   Claim 1 of the ’514 Patent recites:

      A portable wireless device comprising:

             a body having a fully enclosed cavity, the body having all dimensions equal to or
             smaller than 2.5 inches, and the body having a thickness equal to or smaller than
             ⅝ inch;

             a processor, a memory, a battery, and first and second wireless communication
             antennas disposed in the cavity,

             wherein the first and second wireless communication antennas are respectively
             configured for Bluetooth low energy (BLE) and near field communication (NFC)
             communications, the first communication antenna configured for BLE
             communications has a J-shape that is elevated above a printed circuit board
             (PCB), the processor disposed in the cavity is configured to engage in bi-
             directional BLE and NFC communications using the first and second wireless
             communication antennas disposed in the cavity, and the processor selectively
             operates according to first and second operating modes having different respective
             intervals between periodic listen time periods during which the processor
             periodically listens for communications through the first or second wireless
             communication antennas.

      189.   Claim 11 of the ’514 Patent recites:

      A portable wireless device comprising:

             a body having a fully enclosed cavity, the body having all dimensions equal to or
             smaller than 2.5 inches, and the body having a thickness equal to or smaller than
             ⅝ inch;

             a processor, a memory, a battery, and first and second wireless communication
             antennas disposed in the cavity,

             wherein the first and second wireless communication antennas are respectively
             configured for Bluetooth low energy (BLE) and near field communication (NFC)
             communications,

             the processor is configured to establish secure communication links with remote
             communication devices using the first wireless communication antenna
             configured for BLE communications,

             the memory stores both public and private identifiers unique to the portable
             wireless device,


                                               41
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 42 of 55 PageID 42




             the processor controls the first wireless communication antenna to emit a periodic
             beacon signal broadcasting the unique public identifier of the portable wireless
             device using BLE communications, and

             the processor controls the first wireless communication antenna to transmit the
             private identifier only across secure communication links established with remote
             communication devices using BLE communications.

      190.   Claim 12 of the ’514 Patent recites:

      A portable wireless device comprising:

             a body having a peripheral member having front and rear openings respectively
             covered by front and rear caps, the peripheral member extending around a
             periphery of an enclosed cavity disposed within a space formed by the front and
             rear caps and the peripheral member, and

             a processor, a memory, a battery, and first and second wireless communication
             antennas disposed in the cavity, and

             a printed circuit board (PCB) disposed in the cavity and having the processor and
             the memory mounted thereon,

             wherein the first and second wireless communication antennas are respectively
             configured for Bluetooth low energy (BLE) and near field communication (NFC)
             communications, and

             wherein the first communication antenna configured for BLE communications has
             a J-shape that is elevated above the PCB.

      191.   Claim 20 of the ’514 Patent recites:

      A portable wireless device comprising:

             a body having a fully enclosed cavity, and

             a printed circuit board (PCB), a processor, a memory, a battery, and first and
             second wireless communication antennas disposed in the cavity,

             wherein the body has a frustum shape, including a front surface that is circular, a
             rear surface that is circular and has a diameter greater than that of the front
             surface, and a side surface that extends between the front and rear surfaces and is
             formed of a metal housing, having at least one gap extending through the metal
             housing from the front surface to the rear surface, and a non-conducting material
             disposed in the at least one gap of the metal housing,


                                               42
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 43 of 55 PageID 43




              wherein the front and rear surfaces have diameters of 0.75 to 2.5 inches, the body
              has a thickness of ⅛ to ⅝ inch, and an angle between the front surface and the
              side surface of the frustum-shaped body is in a range of 86 to 88 degrees,

              wherein the first and second wireless communication antennas are respectively
              configured for Bluetooth low energy (BLE) and near field communication (NFC)
              communications and the processor disposed in the cavity is configured to engage
              in bi-directional BLE and NFC communications using the first and second
              wireless communication antennas disposed in the cavity and

              the first communication antenna configured for BLE communications has a J-
              shape that is elevated above a surface of the PCB on which the processor and
              memory are mounted.

       192.   DeCurtis does not directly or indirectly infringe claims 1, 12, and 20 of the ’514

Patent by making, using, selling, and/or offering for sale the DXP System, either literally or

under the doctrine of equivalents, at least because the DXP System does not employ, include, or

otherwise make use of a portable wireless device comprising a first communication antenna

wherein the “first communication antenna configured for BLE communications has a J-shape

that is elevated above a printed circuit board (PCB).” The DXP System does not comprise

portable wireless devices that have a J-shaped antenna, elevated above a printed circuit board,

and configured for BLE communications. Rather, the DXP system uses portable wireless devices

having a meandered trace antenna that is in the shape of a square sine wave.




                                               43
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 44 of 55 PageID 44




     ’514 Elevated J-Shaped Antenna                          DXP System Antenna




       193.   DeCurtis does not directly or indirectly infringe claim 11 of the ’514 Patent by

making, using, selling, and/or offering for sale the DXP System, either literally or under the

doctrine of equivalents, at least because the DXP System does not employ, include, or otherwise

make use of a portable wireless device comprising a processor, wherein “the processor is

configured to establish secure communication links with remote communication devices using

the first wireless communication antenna configured for BLE communications.” The DXP

System is not configured such that the portable electronic devices establish secure

communication links using a BLE antenna. Rather, the DXP System is configured such that the

portable electronic devices operate only in unidirectional mode using a BLE antenna.

       194.   DeCurtis does not directly or indirectly infringe claim 11 of the ’514 Patent by

making, using, selling, and/or offering for sale the DXP System, either literally or under the

doctrine of equivalents, at least because the DXP System does not employ, include, or otherwise

make use of a portable wireless device comprising a processor, wherein “the processor controls



                                              44
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 45 of 55 PageID 45




the first wireless communication antenna to emit a periodic beacon signal broadcasting the

unique public identifier of the portable wireless device using BLE communications, and the

processor controls the first wireless communication antenna to transmit the private identifier only

across secure communication links established with remote communication devices using BLE

communications.” The DXP System does not comprise portable wireless devices that are

configured to limit the transmission of a private identifier over a secure communication link.

       195.    DeCurtis does not directly or indirectly infringe claim 20 of the ’514 Patent by

making, using, selling, and/or offering for sale the DXP System, either literally or under the

doctrine of equivalents, at least because the DXP System does not employ, include, or otherwise

make use of a portable wireless device, “wherein the body has a frustum shape, including a front

surface that is circular, a rear surface that is circular and has a diameter greater than that of the

front surface” or that has “a side surface that extends between the front and rear surfaces and is

formed of a metal housing.” The DXP System does not comprise portable wireless devices that

have a frustum shape, a circular front surface, a circular rear surface with diameter greater than

that of the front surface, or a metal housing for any surface.




                                                 45
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 46 of 55 PageID 46




     Carnival Patents:                   DXP System:                        DXP System:
      Portable Wireless             Virgin Portable Wireless             NCL Portable Wireless
    Device and Accessory             Device and Accessory                Device and Accessory




       196.    A substantial, immediate, and real controversy exists between DeCurtis and

Carnival regarding whether DeCurtis infringes the ’514 Patent by making, using, selling, and/or

offering for sale DXP and related technologies and systems. A judicial declaration is necessary

to determine the parties’ respective rights regarding the ’514 Patent.

       197.    DeCurtis seeks a judgment declaring that DeCurtis does not infringe, either

literally or under the doctrine of equivalents, one or more claims of the ’514 Patent by making,

using, selling, and/or offering for sale the DXP System, either directly under 35 U.S.C. § 271(a),

or indirectly under 35 U.S.C. §§ 271(b) and (c).

                                          COUNT VIII

                          Declaratory Judgment – Non-Infringement
                           One Or More Claims Of The ’228 Patent

       198.    DeCurtis restates and incorporates by reference the allegations in paragraphs 1

through 101, and paragraph 129, as if fully set forth herein.




                                                46
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 47 of 55 PageID 47




       199.    On information and belief, Carnival claims to own all rights, title, and interest in

the ’228 Patent.

       200.    The ’228 Patent has two independent claims, claims 1 and 13.

       201.    Claim 1 of the ’228 Patent recites:

               A guest engagement system comprising:

                      a plurality of guest devices provided to users of the guest engagement
                      system, each guest device including a wireless communication antenna
                      and operative to emit a periodic beacon signal broadcasting a unique
                      identifier of the guest device using Bluetooth low energy (BLE)
                      communications;

                      a sensor network comprising a plurality of sensors each mounted at a
                      different known location and operative to detect the periodic beacon
                      signals including the unique identifiers emitted using BLE
                      communications by guest devices of the plurality of guest devices that are
                      proximate to the sensor;

                      a communication network connecting each of the plurality of sensors of
                      the sensor network;

                      a relational database in operable communication with the communication
                      network, the relational database associating each user with their respective
                      unique identifier and a gameplay status identifier;

                      one or more interactive displays, each in operable communication with the
                      sensor network via the communication network and configured to present
                      one or more interactive gaming options to the users of the guest
                      engagement system based on the detected periodic beacon signal and the
                      gameplay status identifier; and

                      a central server communicatively connected to each of the plurality of
                      sensors of the sensor network via the communication network, and storing
                      a log associating each unique identifier of a guest device detected using
                      BLE communications by a sensor of the sensor network with the known
                      location of the sensor and a timestamp in the relational database.

       202.    Claim 13 of the ’228 Patent recites:

               A guest engagement system comprising:




                                                47
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 48 of 55 PageID 48




                       a plurality of guest devices provided to users of the guest engagement
                       system, each guest device having a unique identifier and including first
                       and second wireless communication antennas respectively configured for
                       Bluetooth low energy (BLE) and near field communication (NFC)
                       communications;

                       a sensor network comprising a plurality of sensors each mounted at a
                       different location, wherein at least one sensor of the plurality of sensors is
                       operative to detect guest devices that are proximate thereto and receive
                       unique identifiers therefrom based on BLE communication with the guest
                       devices and at least another sensor of the plurality of sensors is operative
                       to detect guest devices that are proximate thereto and receive unique
                       identifiers therefrom based on NFC communication with the guest
                       devices;
                       a communication network connecting each of the plurality of sensors of
                       the sensor network;

                       a relational database in operable communication with the communication
                       network, the relational database associating each user with their respective
                       unique identifier and a gameplay status identifier;

                       one or more interactive displays, each in operable communication with the
                       sensor network via the communication network and configured to present
                       one or more interactive gaming options to the users of the guest
                       engagement system based on a detected periodic beacon signal and the
                       gameplay status identifier; and

                       a central server communicatively connected to each of the plurality of
                       sensors of the sensor network via the communication network, and storing
                       a log associating each unique identifier of a guest device received using
                       BLE or NFC communications by a sensor of the sensor network in the
                       relational database.

       203.    DeCurtis does not directly or indirectly infringe claim 1 of the ’228 Patent by

making, using, selling, and/or offering for sale the DXP System, either literally or under the

doctrine of equivalents, at least because the DXP System does not “stor[e] a log associating each

unique identifier of a portable guest device detected using BLE communications by a sensor of

the sensor network with the known location of the sensor and a timestamp.” The DXP system

does not store the identifier detected by a sensor of the sensor network in a log that associates the

identifier with the location of the sensor. Instead, the DXP System translates the unique identifier


                                                 48
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 49 of 55 PageID 49




detected by a sensor of the sensor network into a different identifier, and uses a location engine

to triangulate the position of a user.

        204.    DeCurtis does not directly or indirectly infringe claim 13 of the ’228 Patent by

making, using, selling, and/or offering for sale the DXP System, either literally or under the

doctrine of equivalents, at least because the DXP System does not “stor[e] a log associating each

unique identifier of a guest device received using BLE or NFC communications by a sensor of

the sensor network in the relational database.” The DXP System is not configured to receive

BLE and NFC communications over a single sensor network communicatively coupled to a

central server. The DXP System is not configured to receive communications from a sensor

network comprising NFC sensors communicatively coupled to a central server and capable of

storing a log with each of the NFC identifiers received from a NFC sensor.

        205.    A substantial, immediate, and real controversy exists between DeCurtis and

Carnival regarding whether DeCurtis infringes the ’228 Patent by making, using, selling, and/or

offering for sale DXP and related technologies and systems. A judicial declaration is necessary

to determine the parties’ respective rights regarding the ’228 Patent.

        206.    DeCurtis seeks a judgment declaring that DeCurtis does not infringe, either

literally or under the doctrine of equivalents, one or more claims of the ’228 Patent by making,

using, selling, and/or offering for sale the DXP System, either directly under 35 U.S.C. § 271(a),

or indirectly under 35 U.S.C. §§ 271(b) and (c).

                                           COUNT IX

                           Declaratory Judgment – Non-Infringement
                            One Or More Claims Of The ’271 Patent

        207.    DeCurtis restates and incorporates by reference the allegations in paragraphs 1

through 101, and paragraph 129, as if fully set forth herein.


                                                49
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 50 of 55 PageID 50




       208.    On information and belief, Carnival claims to own all rights, title, and interest in

the ’271 Patent.

       209.    The ’271 Patent has two independent claims, claims 1 and 10.

       210.    Claim 1 of the ’271 Patent recites:

               An assembly comprising:

                      a wireless device having a device body with a tapered shape including a
                      front surface, a rear surface having a same shape as the front surface and a
                      greater dimension than the front surface, and a cavity in which a processor
                      and at least one wireless communication antenna are disposed; and

                      an accessory configured to be worn on a user body, the accessory having
                      an accessory body having opposing outer and inner surfaces configured to
                      respectively face away from and face toward the user body when the
                      accessory is worn on the user body,

                      wherein the accessory body has a tapered cavity extending between the
                      inner and outer surfaces and configured to releasably receive the wireless
                      device, and the tapered cavity includes a front opening, in the outer
                      surface of the accessory body, having a smaller dimension than a rear
                      opening, in the inner surface of the accessory body, and the front opening
                      having the same shape as and a smaller dimension than the front and rear
                      surfaces of the device body to prevent the wireless device from passing
                      through the front opening.

       211.    Claim 10 of the ’271 Patent recites:

               A wireless device comprising:

                      a body having a tapered shape including a front surface, a rear surface
                      having a same shape as the front surface and a dimension greater than the
                      front surface, and a peripheral side surface connecting the front and rear
                      surfaces; and

                      four magnets embedded within the body and disposed on the peripheral
                      side surface along an outer periphery of the body,

                      wherein the body includes a cavity in which a processor and at least one
                      wireless communication antenna are disposed, and




                                                50
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 51 of 55 PageID 51




                      wherein at least two adjacent magnets among the four magnets disposed
                      on the peripheral side surface of the body each have a pole of a same
                      polarity facing the outer periphery of the body.

       212.   DeCurtis does not directly or indirectly infringe claims 1 and 10 of the ’271

Patent by making, using, selling, and/or offering for sale the DXP System, either literally or

under the doctrine of equivalents, at least because the DXP System does not employ, include, or

otherwise make use of a wireless device comprising a “device body with a tapered shape

including a front surface, [and] a rear surface having a same shape as the front surface and a

greater dimension than the front surface” (claim 1); or a “body having a tapered shape including

a front surface, a rear surface having a same shape as the front surface and a dimension greater

than the front surface” (claim 10). The DXP System does not comprise wireless devices with

front and rear surfaces having the same shape with the rear surface having a greater dimension.

    Carnival Patents:                   DXP System:                     DXP System:
     Portable Wireless             Virgin Portable Wireless          NCL Portable Wireless
   Device and Accessory             Device and Accessory             Device and Accessory




       213.   DeCurtis does not directly or indirectly infringe claim 10 of the ’271 Patent by

making, using, selling, and/or offering for sale the DXP System, either literally or under the

doctrine of equivalents, at least because the DXP System does not employ, include, or otherwise


                                               51
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 52 of 55 PageID 52




make use of a wireless device comprising “four magnets embedded within the body and disposed

on the peripheral side surface along an outer periphery of the body.” The DXP System does not

comprise wireless devices with magnets.

       214.    A substantial, immediate, and real controversy exists between DeCurtis and

Carnival regarding whether DeCurtis infringes the ’271 Patent by making, using, selling, and/or

offering for sale DXP and related technologies and systems. A judicial declaration is necessary

to determine the parties’ respective rights regarding the ’271 Patent.

       215.    DeCurtis seeks a judgment declaring that DeCurtis does not infringe, either

literally or under the doctrine of equivalents, one or more claims of the ’271 Patent by making,

using, selling, and/or offering for sale the DXP System, either directly under 35 U.S.C. § 271(a),

or indirectly under 35 U.S.C. §§ 271(b) and (c).

                                            COUNT X

                          Declaratory Judgment – Non-Infringement
                           One or More Claims Of The ’642 Patent

       216.    DeCurtis restates and incorporates by reference the allegations in paragraphs 1

through 101, and paragraph 129, as if fully set forth herein.

       217.    On information and belief, Carnival claims to own all rights, title, and interest in

the ’642 Patent.

       218.    The ’642 Patent has one independent claim, claim 1.

       219.    Claim 1 of the ’642 Patent recites:

               An accessory configured to be worn by a user, the accessory comprising:

                       a metal body having opposing front and rear outer surfaces respectively
                       configured to face away from and towards the user when the accessory is
                       worn,




                                                52
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 53 of 55 PageID 53




                      wherein the metal body has a tapered cavity extending between a front
                      opening in the front outer surface of the metal body and a rear opening in
                      the rear outer surface of the metal body, the rear opening has a same shape
                      as the front opening, and the rear opening has a dimension that is greater
                      than that of the front opening, and

                      wherein the metal body has at least one gap extending therethrough from
                      the front outer surface to the rear outer surface, and from the tapered
                      cavity to an outer peripheral surface of the metal body extending between
                      the front and rear outer surfaces, and having a non-conducting material
                      therein.

       220.   DeCurtis does not directly or indirectly infringe claim 1 of the ’642 Patent by

making, using, selling, and/or offering for sale the DXP System, either literally or under the

doctrine of equivalents, at least because the DXP System does not employ, include, or otherwise

make use of an accessory configured to be worn by a user that comprises “a tapered cavity

extending between a front opening in the front outer surface of the metal body and a rear opening

in the rear outer surface of the metal body.” The DXP System does not comprise an accessory

configured to be worn by a user with the claimed shapes and further, the accessories configured

to be worn by the users do not include metal bodies.

       221.   DeCurtis does not directly or indirectly infringe claim 1 of the ’642 Patent by

making, using, selling, and/or offering for sale the DXP System, either literally or under the

doctrine of equivalents, at least because the DXP System does not employ, include, or otherwise

make use of an accessory configured to be worn by a user that comprises a rear opening wherein

“the rear opening has a same shape as the front opening” and wherein “the rear opening has a

dimension that is greater than the front opening.” The DXP System does not comprise an

accessory configured to be worn by a user with the claimed shapes.

       222.   A substantial, immediate, and real controversy exists between DeCurtis and

Carnival regarding whether DeCurtis infringes the ’642 Patent by making, using, selling, and/or



                                               53
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 54 of 55 PageID 54




offering for sale DXP and related technologies and systems. A judicial declaration is necessary

to determine the parties’ respective rights regarding the ’642 Patent.

        223.    DeCurtis seeks a judgment declaring that DeCurtis does not infringe, either

literally or under the doctrine of equivalents, one or more claims of the ’642 Patent by making,

using, selling, and/or offering for sale the DXP System, either directly under 35 U.S.C. § 271(a),

or indirectly under 35 U.S.C. §§ 271(b) and (c).

                                          Prayer For Relief

        Wherefore, DeCurtis LLC prays that the Court enter judgment in its favor as follows:

        (a)     declaring the Carnival Patents unenforceable;

        (b)     declaring that DeCurtis LLC’s conduct, including the DeCurtis Experience

Platform, does not infringe, either directly or indirectly, any claim of the ‘184 Patent, the ‘514

Patent, the ‘228 Patent, the ‘271 Patent, or the ‘642 Patent, either literally or under the doctrine

of equivalents, by making, using, selling, and/or offering for sale the DXP System, and that it is

therefore not liable for damages or injunctive relief as a result of these activities;

        (c)     declaring that the conduct of Carnival alleged above is adjudged and decreed to

be in restraint of trade, unlawful monopolization, and attempted monopolization in violation of

Section 2 of the Sherman Act;

        (d)     awarding DeCurtis LLC threefold the damages that have been or will be

sustained;

        (e)     preliminarily and permanently enjoining Carnival from continuing its unlawful

restraint of trade and monopolization and from tortiously interfering with the business and

contracts of DeCurtis LLC;

        (f)     declaring that judgment be entered in favor of DeCurtis LLC and against Carnival



                                                  54
Case 6:20-cv-00607-PGB-LRH Document 1 Filed 04/08/20 Page 55 of 55 PageID 55




on each of DeCurtis LLC’s claims;

        (g)     finding that this is an exceptional case under 35 U.S.C. § 285;

        (h)     awarding DeCurtis LLC its cost of suit, including reasonable attorneys’ fees, as

provided by law; and

        (i)     granting DeCurtis LLC such other, further, and different relief as the nature of the

case may require or as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

        DeCurtis LLC, by its attorneys, hereby demand pursuant to Rule 38(b) of the Federal

Rules of Civil Procedure, trial by jury of all issues triable by right.

Dated: April 8, 2020                                 DECURTIS LLC



                                                     By: /s/ Jason P. Stearns
                                                            One of its attorneys


David C. Gustman (pro hac vice forthcoming)          Scott L. Watson (pro hac vice forthcoming)
Jeffery M. Cross (pro hac vice forthcoming)          Justin C. Griffin (pro hac vice forthcoming)
Jill C. Anderson (pro hac vice forthcoming)          Patrick T. Schmidt (pro hac vice forthcoming)
Jennifer L. Fitzgerald (pro hac vice                 Quinn Emanuel Urquhart & Sullivan LLP
forthcoming)                                         865 S. Figueroa St., 10th Floor
Freeborn & Peters LLP                                Los Angeles, CA 90017
311 S. Wacker Drive, Suite 3000                      Tel. (213) 443-3000
Chicago, IL 60606
Tel. (312) 360-6000

Jason Stearns
Florida Bar No. 059550
Freeborn & Peters LLP
201 N. Franklin Street
Tampa, FL 33602
Tel. (813) 488-2920
Primary e-mail:    jstearns@freeborn.com
Secondary e-mail: ckitchell@freeborn.com

Attorneys for Plaintiff DeCurtis LLC


                                                  55
